NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                                Electronically Filed
                                                Intermediate Court of Appeals
                                                CAAP-XX-XXXXXXX
                                                03-NOV-2022
                                                09:41 AM
                                                Dkt. 154 ODSLJ
                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


         LOLA L. SUZUKI, Claimant-Appellant-Appellant, v.
   AMERICAN HEALTHWAYS, INC., Employer-Appellee-Appellee, and
  ST. PAUL TRAVELERS, Insurance Carrier-Appellee-Appellee, and
      LORNE K. DIRENFELD, M.D.; GARY N. KUNIHIRO, ESQ.; and
           SHAWN L.M. BENTON, ESQ., Appellees-Appellees


   APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEAL BOARD
          (CASE NOS. AB 2007-497(S) AND AB 2007-498(S);
               DCD NOS. 2-06-14727 AND 2-07-04617)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Nakasone and Chan, JJ.)
          Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Claimant-Appellant-Appellant
Lola Suzuki's (Suzuki) appeal from the Labor and Industrial
Relations Appeals Board's (LIRAB) December 28, 2021 "Order
Granting Employer's Second Amended Motion to Compel Attendance at
Medical Examination; and Denying Claimant's Motion for Partial
Summary Judgment" (Order) entered in consolidated LIRAB Case Nos.
AB 2007-497 and AB 2007-498.
          Hawaii Revised Statutes (HRS) §§ 386-88 (2015) and 91-
14(a) (2012) authorize an aggrieved party to appeal a final
decision and order by the LIRAB to the this court as follows:
                The appeal of a decision or order of the LIRAB
          is governed by HRS § 91-14(a), the statute authorizing
          appeals in administrative agency cases. HRS § 91-
          14(a) authorizes judicial review of a final decision
          and order in a contested case or a preliminary ruling
          of the nature that deferral of review pending entry of
          a subsequent final decision would deprive appellant of
          adequate relief. For purposes of HRS § 91-14(a), we
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

           have defined "final order" to mean an order ending the
           proceedings, leaving nothing further to be
           accomplished. . . . Consequently, an order is not
           final if the rights of a party involved remain
           undetermined or if the matter is retained for further
           action.

Bocalbos v. Kapiolani Med. Ctr. for Women & Children, 89 Hawai i
436, 439, 974 P.2d 1026, 1029 (1999) (cleaned up).           However, "an
order that finally adjudicates a benefit or penalty under the
worker's compensation law is an appealable final order under HRS
§ 91-14(a), although other issues remain."         Lindinha v. Hilo
Coast Processing Co., 104 Hawai i 164, 168, 86 P.3d 973, 977
(2004) (citation omitted).      But when a determination of a
compensation claim for benefits "has not been made[,] . . . the
requisite decree of finality is lacking with respect to th[e]
case."   Mitchell v. State of Hawai i, Dep't of Educ., 77 Hawai i
305, 308, 884 P.2d 368, 371 (1994) (citation omitted).
           Here, the Order:     directs Suzuki to submit to medical
examinations to ascertain the extent of her purported neck
injury, declines to entertain her request for partial summary
judgment, and denies her request for sanctions.          It does not end
the LIRAB proceedings, leaving nothing further to be
accomplished, nor does it finally adjudicate any matter of
medical and temporary disability benefits.
           Therefore, IT IS HEREBY ORDERED that case number CAAP-
XX-XXXXXXX is dismissed for lack of appellate jurisdiction.
           DATED:   Honolulu, Hawai i, November 3, 2022.

                                         /s/ Katherine G. Leonard
                                         Presiding Judge

                                         /s/ Karen T. Nakasone
                                         Associate Judge

                                         /s/ Derrick H.M. Chan
                                         Associate Judge




                                     2